NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted October 21, 2010*
                                 Decided October 21, 2010

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge

                             JOEL M. FLAUM, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

No. 10‐1536

DONALD L. GREEN,                                    Appeal from the United States District 
    Plaintiff‐Appellant,                            Court for the Central District of Illinois.

       v.                                           No. 07‐3030

ROGER E. WALKER, JR., et al.                        Harold A. Baker,
    Defendants‐Appellees.                           Judge.

                                         O R D E R

        Donald Green, a Illinois inmate, appeals the grant of summary judgment for various
prison officials in his action under 42 U.S.C. § 1983, claiming retaliation, deliberate
indifference, and violations of due process.  We affirm.

       Prison officials disciplined Green in April 2005 for possessing other inmates’
photographs, with their names and identification numbers on the back, in violation of the
prison’s rule prohibiting the unauthorized possession of other inmates’ personal


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C). 
No. 10‐1536                                                                                Page 2

information.  Green was punished again in June 2006 for possessing the legal materials of
fellow inmates in violation of the same rule and another that prohibits the possession of
other inmates’ property.  The first time, Green received a one‐month demotion to C‐grade
status (a loss of privileges) and one‐month commissary restriction, and the second time he
received seven days of segregation and two months of C‐grade, and he lost his job
assignment. 

        After the prison rejected his grievances protesting these disciplinary actions and
prison conditions, Green filed this § 1983 lawsuit against prison officials, arguing, as
relevant here, that the officials retaliated against him for filing too many grievances, acted
with deliberate indifference to conditions of excessive heat and inadequate ventilation, and
violated his right to due process by holding unfair disciplinary hearings.  He also argued
that he was legally entitled to possess other inmates’ legal materials, vaguely asserting that
it was wrong for the prison to confiscate, and punish him for possessing, the materials.
 
        The district court granted in part, and denied in part, summary judgment for the
defendants.  The court found, first, that Green’s punishment was not severe enough to
deprive him of a liberty interest in violation of the Due Process Clause.  The court next
rejected Green’s retaliation claim because his only evidence of retaliation—a supervisor’s
affidavit claiming that the supervisor “had learned” of retaliatory motive from undisclosed
sources—was inadmissible hearsay.  And in any event, the court also found that Green
failed to provide evidence that retaliation was the cause of his punishment.  The court also
found that Green’s description of excessive heat and inadequate ventilation in his cell did
not reflect a sufficiently serious deprivation or deliberate indifference to the extreme
conditions.  The court, however, denied summary judgment to the prison officials on
Green’s vaguely worded claim that defendants’ confiscation of his papers and legal books
violated his First Amendment rights; the court explained that the prison officials had not
justified the reasons behind their rules prohibiting the possession of other inmates’ personal
information and property, and that a fuller record needed to be made.  After further
proceedings, the court granted summary judgment on this claim, finding that the prison’s
rule prohibiting possession of other inmates’ property was reasonably related to its
objectives of safety and security and that Green had other legitimate avenues for obtaining
legal documents and books.

        On appeal Green challenges the grant of summary judgment against him on his
retaliation claim, arguing generally that the district court was wrong to reject the
supervisor’s affidavit as lacking in credibility.  But Green misapprehends the basis of the
court’s ruling; the court did not weigh the affidavit’s credibility, but instead properly
excluded it as hearsay because it relayed out‐of‐court statements by unknown sources that
were offered to prove the truth of the matter asserted (the retaliation).  See Gunville v. Walker,
No. 10‐1536                                                                                Page 3

583 F.3d 979, 985 (7th Cir. 2009).  Without this affidavit, Green cannot point to any evidence
that supports an inference of retaliation. 

        Green next contends that his disciplinary hearings violated his right to due process
because he was not allowed to present evidence (at either hearing) and because the prison’s
rule prohibiting possession of other inmates’ personal information is vague.  But as the
district court explained, Green’s argument fails because short‐term segregation, grade
demotions, loss of commissary privileges, and loss of prison employment are insufficient
hardships to deprive him of a liberty interest in violation of the Due Process Clause.  See
Sandin v. Conner, 515 U.S. 472, 484 (1995); Lekas v. Briley, 405 F.3d 602, 610, 613 (7th Cir.
2005); Hoskins v. Lenear, 395 F.3d 372, 374‐75 (7th Cir. 2005). 

         Green also takes issue with the district court’s conclusion that there was no First
Amendment violation when his legal papers, books, and administrative materials were
confiscated and he was punished for having them.  Green does not specifically address this
conclusion, and instead maintains that he has a right to act as a jailhouse lawyer and to
possess legal materials, and that the prison’s actions violated due process.  We understand
Green to be asserting a general right of access to the courts, but this right does not confer
unconditional privileges to retain legal documents belonging to others.  The right of access
to courts is violated only when a prisoner is denied access and suffers actual injury as a
result.  Lewis v. Casey, 518 U.S. 343, 351‐53 (1996); Ortiz v. Downey, 561 F.3d 664, 671 (7th Cir.
2009).  Because Green did not show any such injury, this claim must fail. 

        Green also challenges the district court’s grant of summary judgment on his Eighth
Amendment claims regarding the conditions of his confinement.  He argues that the district
court wrongly discounted his evidence regarding the heat in his cell during the summer of
2006—his own testimony and the affidavit of an asthmatic inmate who complained to
officials about respiratory problems—as not raising an inference that prison officials were
deliberately indifferent to extreme conditions.  But the district court properly found that
Green’s evidence failed to show that the heat was serious enough to deny the “minimal
civilized measure of life’s necessities” or that prison officials were deliberately indifferent to
the heat.  See Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008).  Green has not pointed to
any evidence reflecting that the heat carried on at extreme levels for an extended duration
or that he suffered any harm from the heat.  See Chandler v. Crosby, 379 F.3d 1278, 1290‐94
(11th Cir. 2004); Dixon v. Godinez, 114 F.3d 604, 642 (7th Cir. 1997).  Moreover, that officials
placed a fan in the hallway to help keep the air moving belies the suggestion that they were
deliberately indifferent to the effects of the heat.

       Green also contests the grant of summary judgment on his claim that the prison’s
decision to bolt cell windows shut during winter months violated the Eighth Amendment. 
No. 10‐1536                                                                              Page 4

Noting a comment by a grievance officer that bolting windows increased inmates’ exposure
to airborne health risks, he reiterates that the prison’s inadequate ventilation constituted
deliberate indifference.  But even if the ventilation system were inadequate, summary
judgment was appropriate because Green presented only conclusory allegations that
inadequate ventilation caused disease and respiratory problems.  See Sain v. Wood
512 F.3d 886, 894 (7th Cir. 2008); Dixon, 114 F.3d at 645.  For instance, Green introduced no
evidence to refute an affidavit from the warden attesting that the Illinois Department of
Corrections’ sanitation department determined that air flow would still be adequate with
the windows bolted.

        Finally, Green contests the district court’s denial of his request to have counsel
recruited to represent him because, he argues, this case was too complex, legally and
factually, for him to be able to fairly litigate his claims alone.  When faced with a request to
recruit counsel, a district court must consider, among other things, whether the plaintiff has
demonstrated an ability to litigate his case.  Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007)
(en banc).  The court here did not abuse its discretion in denying Green’s request.  The court
noted that Green’s complaint and pleadings were “drafted better than many documents the
court sees filed by licensed attorneys” and that he comprehended the law regarding his
claims and could effectively press his interests and conduct discovery.  The court’s analysis
meets the standard set forth in Pruitt.

                                                                                   AFFIRMED.